DETAILED ACTION

The Applicant has proposed amendments to cancel claim 3 and import the limitations recited therein into claim 1.  The proposed amendments have been considered and are entered.

On page 5 of the remarks filed 12/8/2020, the Applicant has noted that there were amendments the specification; however, no amendments to the specification have been included with the Applicant’s response to the previous action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

US 7287489 B1 to O’Brien teaches a pet deterrent device (50) comprising a substrate comprising an absorbent fabric (52) and a non-toxic pet repellent such as dehydrated bitter apple (60) (i.e. mammal-bite repellent composed of natural product), and comprising a pressure overlaps that presently claimed based on the repelling action required, and is used to protect an electrical power cord (i.e. a cable wrapping tape) (column 4, line 51 to column 5, line 8; column 8, lines 6-51; figures 1-2 and 4-5).

O’Brien does not teach or suggest that the repellent is in particulate form and having a particle size of less than 0.5 mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 12/8/2020, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(a) as set forth in paragraph 6 of the action mailed 11/30/2020, have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 12/8/2020, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) as set forth in , have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/6/2021